Exhibit 10.2

 

MANAGEMENT AGREEMENT

 

This Management Agreement (“Agreement”) is made and entered into as of May 1,
2010 between Corgenix Medical Corporation, a Nevada corporation (the “Company”),
and William H. Critchfield (the “Executive”).

 

The Company currently employs or intends to employ the Executive in the position
of Senior Vice President Finance and Administration and Chief Financial Officer
(“Vice President/CFO”). The Company and the Executive desire to enter into an
agreement setting forth the terms of the Executive’s employment in such
capacities by the Company. In consideration of the mutual promises contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

Now, therefore, in consideration of the rights and obligations contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Executive and the Company,
the parties agree as follows:

 


1.                    REPLACEMENT OF EXISTING MANAGEMENT AGREEMENT. THIS
AGREEMENT TERMINATES AND REPLACES ANY PRIOR AGREEMENT BETWEEN THE EXECUTIVE AND
THE COMPANY WITH RESPECT TO THE TERMS OF THE EXECUTIVE’S EMPLOYMENT, INCLUDING
THE MANAGEMENT AGREEMENT DATED JUNE 16, 2005. THE EXECUTIVE RECOGNIZES THAT IT
IS IN THE BEST INTERESTS OF THE EXECUTIVE AND THE COMPANY TO MODIFY THE
MANAGEMENT AGREEMENT AS SET FORTH IN THIS AGREEMENT.


 


2.                    EMPLOYMENT; POSITION; TERM. THE COMPANY AND THE EXECUTIVE
HEREBY AGREE TO THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY IN THE POSITION OF
VICE PRESIDENT/CFO (THE “POSITION”). SUBJECT TO EARLIER TERMINATION PURSUANT TO
THE TERMS OF SECTION 5, THE INITIAL TERM OF THIS AGREEMENT SHALL BE FOR
THIRTY-SIX (36) MONTHS, BEGINNING MAY 1, 2010 AND ENDING AT 5:00 MOUNTAIN TIME
ON APRIL 30, 2013. BEGINNING ON MAY 1, 2013 AND ON EACH MAY 1ST THEREAFTER (ANY
SUCH DAY BEING REFERRED TO HEREIN AS A “RENEWAL DATE”) THE TERM OF THIS
AGREEMENT SHALL BE EXTENDED AUTOMATICALLY FOR ONE ADDITIONAL YEAR UNLESS THE
COMPANY HAS PROVIDED EXECUTIVE WITH WRITTEN NOTICE AT LEAST 120 DAYS IN ADVANCE
OF THE NEXT RENEWAL DATE THAT THE TERM OF THIS AGREEMENT SHALL NOT BE SO
EXTENDED.


 


3.                    DUTIES, RESPONSIBILITIES AND AUTHORITY. IN HIS CAPACITIES
IN THE POSITION, THE EXECUTIVE SHALL HAVE THE OVERALL RESPONSIBILITY AND
MANAGEMENT OF THE COMPANY’S FINANCIAL, ACCOUNTING, ADMINISTRATION AND HUMAN
RESOURCE FUNCTIONS.  THE EXECUTIVE SHALL DEVOTE HIS FULL PROFESSIONAL AND
MANAGERIAL TIME AND EFFORT TO THE PERFORMANCE OF THE DUTIES OF THE POSITION AND
HE SHALL NOT ENGAGE IN ANY OTHER BUSINESS ACTIVITY OR ACTIVITIES WHICH, IN THE
MUTUAL JUDGMENT OF THE EXECUTIVE AND THE PRESIDENT/CEO, DO, IN FACT, CONFLICT
WITH THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT, UNLESS AGREED TO IN
WRITING BY THE PRESIDENT/CEO AND ATTACHED TO THIS AGREEMENT. BOTH THE COMPANY
AND THE EXECUTIVE ACKNOWLEDGE THAT THE SERVICES TO BE PROVIDED BY EXECUTIVE ARE
CRITICAL TO THE COMPANY’S BUSINESS.


 


4.                    COMPENSATION.


 


(A)                 SALARY AND INCENTIVE COMPENSATION. FOR SERVICES RENDERED
UNDER THIS AGREEMENT, THE COMPANY SHALL PAY THE EXECUTIVE A MONTHLY SALARY OF

 

--------------------------------------------------------------------------------


 


$15,041.83 PAID SEMI-MONTHLY IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY PAYROLL
PRACTICE.


 


(B)                 AUTOMOBILE EXPENSE REIMBURSEMENT. THE COMPANY SHALL
REIMBURSE THE EXECUTIVE IN THE AMOUNT OF $500.00 PER MONTH FOR REASONABLE AND
NECESSARY AUTOMOBILE EXPENSES TO BE INCURRED BY THE EXECUTIVE IN CONNECTION WITH
HIS EMPLOYMENT BY THE COMPANY.


 


(C)                 BENEFITS AND VACATION. THE EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN SUCH INSURANCE PROGRAMS (HEALTH, DISABILITY, OR LIFE) OR SUCH
OTHER EMPLOYEE BENEFITS PROGRAMS AS THE BOARD MAY APPROVE, ON A BASIS AT LEAST
AS FAVORABLE, AS WELL AS COMPARABLE, TO THAT AVAILABLE TO OTHER OFFICERS AND
EXECUTIVE EMPLOYEES OF THE COMPANY. THE EXECUTIVE MAY PARTICIPATE IN STOCK
OPTION PROGRAMS OF THE COMPANY UPON SUCH TERMS AS THE BOARD MAY APPROVE.  THE
EXECUTIVE SHALL BE ENTITLED TO PAID TIME OFF FROM WORK AT THE DISCRETION OF THE
PRESIDENT/CEO. THE VALUE OF ANY UNUSED VACATION TIME SHALL NOT BE PAID TO THE
EXECUTIVE UPON TERMINATION OF HIS EMPLOYMENT FOR ANY REASON.


 


(D)                 REIMBURSEMENT OF EXPENSES. THE COMPANY SHALL REIMBURSE THE
EXECUTIVE FOR ALL REASONABLE OUT-OF POCKET EXPENSES INCURRED BY THE EXECUTIVE IN
CONNECTION WITH THE BUSINESS OF THE COMPANY AND IN THE PERFORMANCE OF HIS DUTIES
UNDER THIS AGREEMENT UPON THE EXECUTIVE’S PRESENTATION TO THE COMPANY OF AN
ITEMIZED ACCOUNTING OF SUCH EXPENSES WITH REASONABLE SUPPORTING DATA. IF THE
BOARD ADOPTS BUSINESS REIMBURSEMENT EXPENSE POLICIES, THEN REIMBURSEMENT WILL BE
MADE CONSISTENT WITH THOSE POLICIES, WHICH WILL TAKE PRIORITY OVER THIS
SECTION 4(E).


 


5.                    TERMINATION.


 


(A)                 TERMINATION FOR CAUSE. NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT TO THE CONTRARY, THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT
FOR “CAUSE” (AS HEREINAFTER DEFINED) IMMEDIATELY UPON WRITTEN NOTICE STATING THE
BASIS FOR SUCH TERMINATION. “CAUSE” FOR TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT SHALL ONLY BE DEEMED TO EXIST IF THE EXECUTIVE HAS BREACHED THIS
AGREEMENT, EXHIBITED WILLFUL DISOBEDIENCE OF DIRECTIONS OF THE PRESIDENT/CEO, OR
COMMITTED GROSS MALFEASANCE IN PERFORMANCE OF HIS DUTIES HEREUNDER OR ACTS
RESULTING IN AN INDICTMENT CHARGING THE EXECUTIVE WITH COMMISSION OF A FELONY;
PROVIDED THAT THE COMMISSION OF ACTS RESULTING IN SUCH AN INDICTMENT SHALL
CONSTITUTE CAUSE ONLY IF A MAJORITY OF THE DIRECTORS WHO ARE NOT ALSO SUBJECT TO
ANY SUCH INDICTMENT DETERMINE THAT THE EXECUTIVE’S CONDUCT HAS SUBSTANTIALLY AND
ADVERSELY AFFECTED THE COMPANY OR ITS REPUTATION. A MATERIAL FAILURE TO PERFORM
HIS DUTIES HEREUNDER THAT RESULTS FROM THE DISABILITY (DEFINED BELOW) OF THE
EXECUTIVE SHALL NOT BE CONSIDERED CAUSE.


 


(B)                 TERMINATION WITHOUT CAUSE. NOTWITHSTANDING ANY PROVISION IN
THIS AGREEMENT TO THE CONTRARY, THE COMPANY MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT WITHOUT CAUSE AND FOR ANY OR NO REASON, UPON 30 DAYS WRITTEN NOTICE
TO THE EXECUTIVE. FOR THE AVOIDANCE OF DOUBT, THE COMPANY’S ELECTION NOT TO
RENEW THE TERM OF THIS AGREEMENT BEYOND THE NEXT APPLICABLE RENEWAL DATE WILL
NOT CONSTITUTE A TERMINATION AND WILL NOT CREATE ANY RIGHTS IN FAVOR OF THE
EXECUTIVE.

 

--------------------------------------------------------------------------------


 


(C)                 DEATH OR DISABILITY.


 


(I)                   IN THE EVENT OF THE DEATH OF THE EXECUTIVE, EXCEPT WITH
RESPECT TO ANY BENEFITS WHICH HAVE ACCRUED AND HAVE NOT BEEN PAID TO THE
EXECUTIVE HEREUNDER, THE PROVISIONS OF THIS AGREEMENT SHALL TERMINATE
IMMEDIATELY. HOWEVER, THE EXECUTIVE’S ESTATE SHALL HAVE THE RIGHT TO RECEIVE
COMPENSATION DUE TO THE EXECUTIVE AS OF AND TO THE DATE OF HIS DEATH AND,
FURTHERMORE, TO RECEIVE AN ADDITIONAL AMOUNT EQUAL TO ONE TWELFTH (1/12) OF THE
EXECUTIVE’S ANNUAL COMPENSATION THEN IN EFFECT AS SPECIFIED IN
SECTION 4(A) ABOVE.


 


(II)                 IF, DURING THE TERM OF THIS AGREEMENT, THE EXECUTIVE, IN
THE REASONABLE JUDGMENT OF THE BOARD, HAS FAILED TO PERFORM HIS DUTIES UNDER
THIS AGREEMENT ON ACCOUNT OF EXECUTIVE’S “DISABILITY” (AS HEREINAFTER DEFINED),
THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE THE EXECUTIVE’S EMPLOYMENT
HEREUNDER BY WRITTEN NOTIFICATION TO THE EXECUTIVE.  EXECUTIVE’S DISABILITY
MEANS HIS INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS SUCH THAT HE IS UNABLE TO
PERFORM HIS PREVIOUSLY ASSIGNED DUTIES WHERE (1) SUCH INCAPACITY HAS BEEN
DETERMINED TO EXIST BY EITHER (X) THE COMPANY’S DISABILITY INSURANCE CARRIER OR
(Y) BY THE CONCURRING OPINIONS OF TWO LICENSED PHYSICIANS (ONE SELECTED BY THE
COMPANY AND ONE BY EXECUTIVE), AND (2) THE COMPANY HAS DETERMINED, BASED ON
COMPETENT MEDICAL ADVICE, THAT SUCH INCAPACITY IS LIKELY TO CONTINUE FOR AT
LEAST SIX CONTINUOUS MONTHS.  ANY SUCH TERMINATION FOR DISABILITY SHALL BE ONLY
AS PERMITTED BY THE AMERICANS WITH DISABILITIES ACT.


 


(D)                 SEVERANCE PAY. IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE, DEATH, OR DISABILITY, THE
EXECUTIVE SHALL BE ENTITLED TO RECEIVE TWELVE (12) ADDITIONAL MONTHS OF HIS THEN
CURRENT MONTHLY COMPENSATION AS SPECIFIED IN SECTION 4(A), PAYABLE ON THE
COMPANY’S NORMAL PAYROLL SCHEDULE.  IF THE EXECUTIVE VOLUNTARILY TERMINATES HIS
EMPLOYMENT HEREUNDER, OR IF HIS EMPLOYMENT IS TERMINATED FOR CAUSE OR DUE TO
DEATH OR DISABILITY, OR IF THIS AGREEMENT IS NOT EXTENDED BEYOND THE NEXT
APPLICABLE RENEWAL DATE, THEN THE EXECUTIVE SHALL NOT BE ENTITLED TO ANY
SEVERANCE PAY OTHER THAN AS PROVIDED IN CLAUSE (C) OF THIS SECTION 4, IF
APPLICABLE.


 


6.                    CHANGE OF CONTROL PAYMENT.


 


(A)                 IN THE EVENT OF A TERMINATION UPON A CHANGE IN CONTROL, AS
SET FORTH IN THIS SECTION 6, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE A LUMP
SUM PAYMENT EQUAL TO TWENTY-FOUR (24) MONTHS OF HIS THEN CURRENT MONTHLY
COMPENSATION AS SPECIFIED IN SECTION 4(A).


 


(B)                 “CHANGE IN CONTROL” SHALL MEAN A CHANGE IN OWNERSHIP OR
CONTROL OF THE COMPANY EFFECTED THROUGH ANY OF THE FOLLOWING TRANSACTIONS:


 


(I)                   THE DATE ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING AS
A GROUP, ACQUIRES (OR HAS ACQUIRED DURING THE 12-MONTH PERIOD ENDING ON THE DATE
OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR PERSONS) OWNERSHIP OF STOCK OF
THE COMPANY POSSESSING 50 PERCENT OR MORE OF THE TOTAL VOTING POWER OF THE
STOCK;

 

--------------------------------------------------------------------------------


 


(II)                 THE DATE A MAJORITY OF MEMBERS OF THE COMPANY’S BOARD OF
DIRECTORS IS REPLACED DURING ANY 12-MONTH PERIOD BY DIRECTORS WHOSE APPOINTMENT
OR ELECTION IS NOT ENDORSED BY A MAJORITY OF THE MEMBERS OF THE COMPANY’S BOARD
OF DIRECTORS BEFORE THE DATE OF THE APPOINTMENT OR ELECTION; OR


 


(III)                THE DATE THAT ANY ONE PERSON, OR MORE THAN ONE PERSON
ACTING AS A GROUP, ACQUIRES (OR HAS ACQUIRED DURING THE 12-MONTH PERIOD ENDING
ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR PERSONS) ASSETS
FROM THE COMPANY THAT HAVE A TOTAL GROSS FAIR MARKET VALUE EQUAL TO OR MORE THAN
50 PERCENT OF THE TOTAL GROSS FAIR MARKET VALUE OF ALL OF THE ASSETS OF THE
COMPANY IMMEDIATELY BEFORE SUCH ACQUISITION OR ACQUISITIONS.  FOR THIS PURPOSE,
GROSS FAIR MARKET VALUE MEANS THE VALUE OF THE ASSETS OF THE COMPANY, OR THE
VALUE OF THE ASSETS BEING DISPOSED OF, DETERMINED WITHOUT REGARD TO ANY
LIABILITIES ASSOCIATED WITH SUCH ASSETS.


 

The forgoing provisions are intended to meet the definition of “change in
control” of the regulations issued under Section 409A of the Internal Revenue
Code of 1986, as amended, and shall be interpreted in accordance with such
regulations.

 


(C)                 “TERMINATION UPON A CHANGE IN CONTROL” SHALL MEAN A
TERMINATION OF THE EXECUTIVE,  WITHIN TWENTY-FOUR (24) MONTHS AFTER THE FIRST
DATE ON WHICH A CHANGE IN CONTROL OCCURS (THE “EFFECTIVE DATE”), WITHOUT CAUSE
OR A TERMINATION BY THE EXECUTIVE FOR “GOOD REASON” WITHIN EIGHTEEN (18) MONTHS
AFTER THE EFFECTIVE DATE.


 


(D)                 FOR PURPOSE OF THIS AGREEMENT “GOOD REASON” SHALL INCLUDE,
BUT NOT BE LIMITED TO, ANY OF THE FOLLOWING (WITHOUT THE EXECUTIVE’S EXPRESS
WRITTEN CONSENT):


 


(I)                   THE ASSIGNMENT TO THE EXECUTIVE BY THE COMPANY OF DUTIES
INCONSISTENT WITH, OR A SUBSTANTIAL DIMINUTION IN THE NATURE OR STATUS OF, THE
EXECUTIVE’S RESPONSIBILITIES;


 


(II)                 A REDUCTION OF MORE THAN 20% BY THE COMPANY IN THE
EXECUTIVE’S COMPENSATION OR THE COMPANY-FUNDED BENEFITS AS IN EFFECT ON THE
EFFECTIVE DATE;


 


(III)                A RELOCATION OF THE LOCATION OF THE EXECUTIVE’S WORK
ASSIGNMENT OUTSIDE THE DENVER OR BOULDER, COLORADO METROPOLITAN AREA;


 


(IV)               ANY MATERIAL BREACH BY THE COMPANY OF ANY PROVISION OF THIS
AGREEMENT, IF SUCH MATERIAL BREACH HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS
FOLLOWING WRITTEN NOTICE OF SUCH BREACH BY THE EXECUTIVE TO THE COMPANY SETTING
FORTH WITH SPECIFICITY THE NATURE OF THE BREACH; OR


 


(V)                 ANY FAILURE BY THE COMPANY TO OBTAIN THE ASSUMPTION AND
PERFORMANCE OF THIS AGREEMENT BY ANY SUCCESSOR (BY MERGER, CONSOLIDATION OR
OTHERWISE) OF THE COMPANY.

 

--------------------------------------------------------------------------------


 


(E)                 EXECUTIVE WILL NOT BE ENTITLED TO TERMINATE EMPLOYMENT AND
RECEIVE THE PAYMENTS AND BENEFITS SET FORTH IN SECTION 6 AS THE RESULT OF A
TERMINATION UPON A CHANGE IN CONTROL FOR GOOD REASON (EACH SUCH EVENT, A “GOOD
REASON EVENT”) UNLESS, WITHIN 90 DAYS FOLLOWING THE OCCURRENCE OF SUCH EVENT,
EXECUTIVE PROVIDES WRITTEN NOTICE TO THE COMPANY OF THE OCCURRENCE OF SUCH
EVENT, WHICH NOTICE SETS FORTH THE EXACT NATURE OF THE EVENT AND THE CONDUCT
REQUIRED TO CURE SUCH EVENT.  THE COMPANY WILL HAVE 30 DAYS FROM THE RECEIPT OF
SUCH NOTICE WITHIN WHICH TO CURE (SUCH PERIOD, THE “CURE PERIOD”). IF, DURING
THE CURE PERIOD, SUCH EVENT IS REMEDIED, THEN EXECUTIVE WILL NOT BE PERMITTED TO
TERMINATE EMPLOYMENT AND RECEIVE THE PAYMENTS AND BENEFITS AS A RESULT OF SUCH
GOOD REASON EVENT.  IF, AT THE END OF THE CURE PERIOD, THE GOOD REASON EVENT HAS
NOT BEEN REMEDIED, EXECUTIVE WILL BE ENTITLED TO TERMINATE EMPLOYMENT AS A
RESULT OF SUCH GOOD REASON EVENT DURING THE 30 DAY PERIOD THAT FOLLOWS THE END
OF THE CURE PERIOD.  IF EXECUTIVE TERMINATES EMPLOYMENT DURING SUCH 30 DAY
PERIOD, SO LONG AS EXECUTIVE DELIVERED THE WRITTEN NOTICE TO THE COMPANY OF THE
OCCURRENCE OF THE GOOD REASON EVENT AT ANY TIME PRIOR TO THE EXPIRATION OF THIS
AGREEMENT, FOR PURPOSES OF THE PAYMENTS, BENEFITS AND OTHER ENTITLEMENTS SET
FORTH IN SECTION 6 OF THIS AGREEMENT, THE TERMINATION OF EXECUTIVE’S EMPLOYMENT
PURSUANT THERETO SHALL BE DEEMED TO BE A TERMINATION BEFORE THE EXPIRATION OF
THIS AGREEMENT.  IF EXECUTIVE DOES NOT TERMINATE EMPLOYMENT DURING SUCH 30 DAY
PERIOD, EXECUTIVE WILL NOT BE PERMITTED TO TERMINATE EMPLOYMENT AND RECEIVE THE
PAYMENTS AND BENEFITS SET FORTH IN SECTION 6 AS A RESULT OF SUCH GOOD REASON
EVENT.


 


(F)                  ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING,
IF A CHANGE IN CONTROL OCCURS AND IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
IS TERMINATED PRIOR TO THE EFFECTIVE DATE, AND IF IT IS REASONABLY DEMONSTRATED
BY THE EXECUTIVE THAT SUCH TERMINATION OF EMPLOYMENT (A) WAS AT THE REQUEST OF A
THIRD PARTY WHO HAS TAKEN STEPS REASONABLY CALCULATED TO EFFECT A CHANGE IN
CONTROL OR (B) OTHERWISE AROSE IN CONNECTION WITH OR ANTICIPATION OF A CHANGE IN
CONTROL, THEN FOR ALL PURPOSES OF THIS AGREEMENT THE EFFECTIVE DATE SHALL MEAN
THE DATE IMMEDIATELY PRIOR TO THE DATE OF SUCH TERMINATION OF EMPLOYMENT.


 


(G)                 NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, SOLELY IN
THE EVENT OF A TERMINATION UPON A CHANGE IN CONTROL, THE AGGREGATE OF THE AMOUNT
OF SEVERANCE COMPENSATION PAYABLE TO THE EXECUTIVE UNDER THIS AGREEMENT, PLUS
ANY OTHER PAYMENTS OR AWARDS WHICH WOULD CONSTITUTE A “PARACHUTE PAYMENT” FOR
PURPOSES OF SECTION 280G(B)(2) OF THE INTERNAL REVENUE CODE, SHALL BE REDUCED BY
ANY AMOUNT THAT THE COMPANY IS PROHIBITED FROM DEDUCTING FOR FEDERAL INCOME TAX
PURPOSES BY VIRTUE OF SECTION 280G OF THE INTERNAL REVENUE CODE OR ANY SUCCESSOR
PROVISION.  THE REDUCTION SHALL APPLY FIRST TO PARACHUTE PAYMENT AMOUNTS RELATED
TO ANY INCENTIVE STOCK PLAN, THEN TO SEVERANCE COMPENSATION HEREUNDER, THEN TO
ANY OTHER AMOUNTS AS DETERMINED BY THE COMPANY.


 


(H)                 IF THE EXECUTIVE ELECTS TO CONTINUE GROUP HEALTH INSURANCE
COVERAGE UNDER THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS
AMENDED (COBRA) FOLLOWING A TERMINATION UPON A CHANGE IN CONTROL OR TERMINATION
BY THE COMPANY WITHOUT CAUSE, THEN THE COMPANY SHALL PAY THE DIFFERENCE

 

--------------------------------------------------------------------------------


 


BETWEEN: (A) THE MONTHLY GROUP HEALTH INSURANCE PREMIUM THE EXECUTIVE WAS PAYING
IMMEDIATELY PRIOR TO SUCH TERMINATION AND (B) THE TOTAL MONTHLY COBRA PREMIUM IN
RELATION TO THE CONTINUATION OF THE EXECUTIVE’S GROUP HEALTH INSURANCE COVERAGE
ONLY.  PAYMENTS MADE PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE WILL BE MADE
FOR A PERIOD OF TIME EQUAL TO EIGHTEEN (18) MONTHS IN THE EVENT OF A TERMINATION
WITHOUT CAUSE; AND TWENTY-FOUR (24) MONTHS IN THE EVENT OF A TERMINATION UPON A
CHANGE IN CONTROL; PROVIDED, HOWEVER, IF COBRA IS NOT AVAILABLE, PAYMENTS MADE
DURING THE FINAL SIX (6) MONTHS OF SAID TWENTY-FOUR (24) MONTH PERIOD SHALL BE
EQUAL TO THE DIFFERENCE BETWEEN: (A) THE MONTHLY GROUP HEALTH INSURANCE PREMIUM
THE EXECUTIVE WAS PAYING IMMEDIATELY PRIOR TO SUCH TERMINATION AND (B) THE TOTAL
MONTHLY PREMIUM OF AN INSURANCE POLICY COMPARABLE TO THE POLICY PROVIDED BY THE
COMPANY IMMEDIATELY PRIOR TO TERMINATION.  NOTWITHSTANDING THE FOREGOING,
PAYMENTS UNDER THIS PARAGRAPH SHALL CEASE IF THE EXECUTIVE BECOMES RE-EMPLOYED
WITH ANOTHER EMPLOYER AND IS ELIGIBLE TO RECEIVE MEDICAL OR OTHER WELFARE
BENEFITS UNDER ANOTHER EMPLOYER PROVIDED PLAN, OR IF THE EXECUTIVE’S COBRA
COVERAGE WOULD OTHERWISE TERMINATE IN ACCORDANCE WITH TREASURY REGULATION §
54.4980B-7, Q/A-1.


 


7.                    COVENANT NOT TO COMPETE. DURING THE CONTINUANCE OF HIS
EMPLOYMENT HEREUNDER AND FOR A PERIOD EQUAL TO THE GREATER OF (A) EIGHTEEN (18)
MONTHS AFTER TERMINATION OF EMPLOYMENT HEREUNDER, OR (B) THE PERIOD OF TIME FOR
WHICH SEVERANCE IS RECEIVED, THE EXECUTIVE SHALL NOT, ANYWHERE IN THE UNITED
STATES, ENGAGE IN ANY BUSINESS WHICH COMPETES DIRECTLY WITH THE COMPANY. THE
COMPANY AND THE EXECUTIVE BOTH ACKNOWLEDGE THE IMPORTANCE AND VALUE OF THE
EXECUTIVE’S SERVICES TO THE COMPANY.


 


8.                    ACCELERATION OF VESTING.


 


(A)                 SUBJECT TO ANY OTHER PROVISION OF THIS AGREEMENT, IN THE
EVENT OF A CHANGE IN CONTROL OF THE COMPANY, ALL AWARDS DUE TO THE EXECUTIVE
OUTSTANDING UNDER ANY OF THE COMPANY’S INCENTIVE STOCK PLANS AS OF THE DAY
BEFORE THE CONSUMMATION OF SUCH CHANGE IN CONTROL SHALL AUTOMATICALLY ACCELERATE
SO THAT EACH STOCK OPTION SHALL BECOME FULLY EXERCISABLE WITH RESPECT TO THE
TOTAL NUMBER OF SHARES SUBJECT TO SUCH STOCK OPTION AND MAY BE EXERCISED FOR ANY
OR ALL OF THOSE SHARES AS FULLY-VESTED SHARES OF COMMON STOCK AS OF SUCH DATE,
WITHOUT REGARD TO THE CONDITIONS EXPRESSED IN THE AGREEMENTS RELATING TO SUCH
STOCK OPTION.


 


(B)                 IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED
BY THE COMPANY OTHER THAN FOR CAUSE, ALL AWARDS DUE TO THE EXECUTIVE OUTSTANDING
UNDER ANY OF THE COMPANY’S INCENTIVE STOCK PLANS SHALL AUTOMATICALLY ACCELERATE
SO THAT EACH STOCK OPTION SHALL BECOME FULLY EXERCISABLE WITH RESPECT TO THE
TOTAL NUMBER OF SHARES SUBJECT TO SUCH STOCK OPTION AND MAY BE EXERCISED FOR ANY
OR ALL OF THOSE SHARES AS FULLY-VESTED SHARES OF COMMON STOCK AS OF SUCH DATE,
WITHOUT REGARD TO THE CONDITIONS EXPRESSED IN THE AGREEMENTS RELATING TO SUCH
STOCK OPTION. THE EXECUTIVE’S RIGHTS AND OBLIGATIONS (OR THOSE OF HIS ESTATE)
WITH RESPECT TO ANY INCENTIVE STOCK AWARD WILL BE GOVERNED BY THE TERMS OF THE
APPLICABLE PLAN IN CASE OF EXECUTIVE’S DEATH OR DISABILITY.


 


9.                    TRADE SECRETS AND CONFIDENTIAL INFORMATION. DURING HIS
EMPLOYMENT BY THE COMPANY AND THEREAFTER, THE EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, USE, DISSEMINATE, OR

 

--------------------------------------------------------------------------------


 


DISCLOSE FOR ANY PURPOSE OTHER THAN FOR THE PURPOSES OF THE COMPANY’S BUSINESS,
ANY OF THE COMPANY’S CONFIDENTIAL INFORMATION OR TRADE SECRETS, UNLESS SUCH
DISCLOSURE IS COMPELLED IN A JUDICIAL PROCEEDING. THE EXECUTIVE ACKNOWLEDGES
ACCESS TO, AND RECEIPT OF, SUCH CONFIDENTIAL INFORMATION. UPON TERMINATION OF
HIS EMPLOYMENT, ALL DOCUMENTS, RECORDS, NOTEBOOKS, AND SIMILAR REPOSITORIES OF
RECORDS CONTAINING INFORMATION RELATING TO ANY TRADE SECRETS OR CONFIDENTIAL
INFORMATION THEN IN THE EXECUTIVE’S POSSESSION OR CONTROL, WHETHER PREPARED BY
HIM OR BY OTHERS, SHALL BE LEFT WITH THE COMPANY OR RETURNED TO THE COMPANY UPON
REQUEST. THE EXECUTIVE SHALL NOTIFY FUTURE EMPLOYERS OF THE EXISTENCE OF THIS
CONFIDENTIALITY PROVISION.


 


10.                 SEVERABILITY. IT IS THE DESIRE AND INTENT OF THE PARTIES
THAT THE PROVISIONS OF SECTIONS 7 AND 9 SHALL BE ENFORCED TO THE FULLEST EXTENT
PERMISSIBLE UNDER THE LAWS AND PUBLIC POLICIES APPLIED IN EACH JURISDICTION IN
WHICH ENFORCEMENT IS SOUGHT. ACCORDINGLY, IF ANY PARTICULAR SENTENCE OR PORTION
OF EITHER SECTION 7 OR 9 SHALL BE ADJUDICATED TO BE INVALID OR UNENFORCEABLE,
THE REMAINING PORTIONS OF SUCH SECTION NEVERTHELESS SHALL CONTINUE TO BE VALID
AND ENFORCEABLE AS THOUGH THE INVALID PORTIONS WERE NOT A PART THEREOF. IN THE
EVENT THAT ANY OF THE PROVISIONS OF SECTION 7 RELATING TO THE GEOGRAPHIC AREAS
OF RESTRICTION OR THE PERIOD OF RESTRICTION SHALL BE DEEMED TO EXCEED THE
MAXIMUM AREA OR PERIOD OF TIME WHICH A COURT OF COMPETENT JURISDICTION WOULD
DEEM ENFORCEABLE, THE GEOGRAPHIC AREAS AND TIMES SHALL, FOR THE PURPOSES OF THIS
AGREEMENT, BE DEEMED TO BE THE MAXIMUM AREAS OF TIME PERIODS WHICH A COURT OF
COMPETENT JURISDICTION WOULD DEEM VALID AND ENFORCEABLE IN ANY STATE IN WHICH
SUCH COURT OF COMPETENT JURISDICTION SHALL BE CONVENED.


 


11.                 INJUNCTIVE RELIEF. THE EXECUTIVE AGREES THAT ANY VIOLATION
BY HIM OF THE AGREEMENTS CONTAINED IN SECTIONS 7 AND 9 ARE LIKELY TO CAUSE
IRREPARABLE DAMAGE TO THE COMPANY, AND THEREFORE AGREES THAT IF THERE IS A
BREACH OR THREATENED BREACH BY THE EXECUTIVE OF THE PROVISIONS OF SAID SECTIONS,
THE COMPANY SHALL BE ENTITLED TO AN INJUNCTION RESTRAINING THE EXECUTIVE FROM
SUCH BREACH. NOTHING HEREIN SHALL BE CONSTRUED AS PROHIBITING THE COMPANY FROM
PURSUING ANY OTHER REMEDIES FOR SUCH BREACH OR THREATENED BREACH.


 


12.                 SECTION 409A OF THE INTERNAL REVENUE CODE.


 


(A)                 IT IS INTENDED THAT THE PROVISIONS OF THIS AGREEMENT COMPLY
WITH SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND THE
REGULATIONS AND OTHER GUIDANCE ISSUED THEREUNDER (“SECTION 409A”), AND ALL
PROVISIONS OF THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN A MANNER
CONSISTENT WITH THE REQUIREMENTS FOR AVOIDING TAXES OR PENALTIES UNDER
SECTION 409A.


 


(B)                 FOR PURPOSES OF DETERMINING WHETHER ANY PAYMENT MADE
PURSUANT TO THIS AGREEMENT RESULTS IN A “DEFERRAL OF COMPENSATION” WITHIN THE
MEANING OF SECTION 409A, THE COMPANY SHALL MAXIMIZE THE EXEMPTIONS DESCRIBED IN
TREASURY REGULATION § 1.409A-1(B), AS APPLICABLE.


 


(C)                 NEITHER EXECUTIVE NOR ANY OF EXECUTIVE’S CREDITORS OR
BENEFICIARIES SHALL HAVE THE RIGHT TO SUBJECT ANY DEFERRED COMPENSATION (WITHIN
THE MEANING OF SECTION 409A) PAYABLE UNDER THIS AGREEMENT OR UNDER ANY OTHER
PLAN, POLICY, ARRANGEMENT OR AGREEMENT OF OR WITH THE COMPANY OR ANY OF ITS
AFFILIATES (THIS AGREEMENT AND SUCH OTHER PLANS, POLICIES, ARRANGEMENTS AND
AGREEMENTS, THE “COMPANY PLANS”) TO ANY ANTICIPATION, ALIENATION, SALE,
TRANSFER, ASSIGNMENT,

 

--------------------------------------------------------------------------------


 


PLEDGE, ENCUMBRANCE, ATTACHMENT OR GARNISHMENT.  EXCEPT AS PERMITTED UNDER
SECTION 409A, ANY DEFERRED COMPENSATION (WITHIN THE MEANING OF SECTION 409A)
PAYABLE TO EXECUTIVE OR FOR EXECUTIVE’S BENEFIT UNDER ANY COMPANY PLAN MAY NOT
BE REDUCED BY, OR OFFSET AGAINST, ANY AMOUNT OWING BY EXECUTIVE TO THE COMPANY
OR ANY OF ITS AFFILIATES.


 


(D)                 IF, AT THE TIME OF EXECUTIVE’S SEPARATION FROM SERVICE
(WITHIN THE MEANING OF SECTION 409A), (I) EXECUTIVE SHALL BE A SPECIFIED
EMPLOYEE (WITHIN THE MEANING OF SECTION 409A AND USING THE IDENTIFICATION
METHODOLOGY SELECTED BY THE COMPANY FROM TIME TO TIME) AND (II) THE COMPANY
SHALL MAKE A GOOD FAITH DETERMINATION THAT AN AMOUNT PAYABLE UNDER A COMPANY
PLAN CONSTITUTES DEFERRED COMPENSATION (WITHIN THE MEANING OF SECTION 409A) THE
PAYMENT OF WHICH IS REQUIRED TO BE DELAYED PURSUANT TO THE SIX-MONTH DELAY
RULE SET FORTH IN SECTION 409A IN ORDER TO AVOID TAXES OR PENALTIES UNDER
SECTION 409A, THEN THE COMPANY (OR ITS AFFILIATE, AS APPLICABLE) SHALL NOT PAY
SUCH AMOUNT ON THE OTHERWISE SCHEDULED PAYMENT DATE BUT SHALL INSTEAD ACCUMULATE
SUCH AMOUNT AND PAY IT, WITHOUT INTEREST, ON THE FIRST BUSINESS DAY AFTER SUCH
SIX-MONTH PERIOD.


 


(E)                 ANY REIMBURSEMENTS, GROSS-UPS OR IN-KIND BENEFITS TO BE
PROVIDED PURSUANT TO THIS AGREEMENT THAT ARE TAXABLE TO THE EXECUTIVE SHALL BE
SUBJECT TO THE FOLLOWING RESTRICTIONS; (A) EACH REIMBURSEMENT OR GROSS-UP MUST
BE PAID NO LATER THAN THE LAST DAY OF THE CALENDAR YEAR FOLLOWING THE
EXECUTIVE’S TAX YEAR DURING WHICH THE EXPENSE WAS INCURRED OR TAX WAS REMITTED,
AS THE CASE MAY BE; (B) THE AMOUNT OF EXPENSES OR TAXES ELIGIBLE FOR
REIMBURSEMENT, OR IN-KIND BENEFITS OR GROSS-UPS PROVIDED, DURING A TAX YEAR OF
THE EXECUTIVE MAY NOT AFFECT THE EXPENSES OR TAXES ELIGIBLE FOR REIMBURSEMENT,
OR IN-KIND BENEFITS OR GROSS-UPS TO BE PROVIDED, IN ANY OTHER TAX YEAR OF THE
EXECUTIVE; (C) THE PERIOD DURING WHICH ANY REIMBURSEMENT OR GROSS-UP MAY BE PAID
OR IN-KIND BENEFIT MAY BE PROVIDED SHALL END ONE YEAR AFTER THE EXECUTIVE’S
SEPARATION FROM SERVICE; AND (D) THE RIGHT TO REIMBURSEMENT, GROSS-UP OR IN-KIND
BENEFITS IS NOT SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT.


 


(F)                  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT OR ANY
COMPANY PLAN TO THE CONTRARY, IN LIGHT OF THE UNCERTAINTY WITH RESPECT TO THE
PROPER APPLICATION OF SECTION 409A, THE COMPANY RESERVES THE RIGHT TO MAKE
AMENDMENTS TO THIS AGREEMENT AND ANY COMPANY PLAN AS THE COMPANY DEEMS NECESSARY
OR DESIRABLE TO AVOID THE IMPOSITION OF TAXES OR PENALTIES UNDER SECTION 409A. 
EXECUTIVE IS SOLELY RESPONSIBLE AND LIABLE FOR THE SATISFACTION OF ALL TAXES AND
PENALTIES THAT MAY BE IMPOSED ON EXECUTIVE OR FOR EXECUTIVE’S ACCOUNT IN
CONNECTION WITH ANY COMPANY PLAN (INCLUDING ANY TAXES AND PENALTIES UNDER
SECTION 409A), AND NEITHER THE COMPANY NOR ANY AFFILIATE SHALL HAVE ANY
OBLIGATION TO INDEMNIFY OR OTHERWISE HOLD EXECUTIVE HARMLESS FROM ANY OR ALL OF
SUCH TAXES OR PENALTIES.


 


13.                 MISCELLANEOUS.


 


(A)                 NOTICES. ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER
THIS AGREEMENT SHALL BE DIRECTED TO THE APPROPRIATE PARTY IN WRITING AND MAILED
OR DELIVERED,

 

--------------------------------------------------------------------------------


 

to the Company:

11575 Main Street, Suite 400

Broomfield, CO 80020-2782

Attn: President/CEO

 

to the Executive:

William H. Critchfield

11575 Main Street, Suite 400

Broomfield, CO 80020-2782

 


(B)                 BINDING EFFECT. THIS AGREEMENT IS A PERSONAL SERVICE
AGREEMENT AND MAY NOT BE ASSIGNED BY THE COMPANY OR THE EXECUTIVE, EXCEPT THAT
THE COMPANY MAY ASSIGN THIS AGREEMENT TO A SUCCESSOR BY MERGER, CONSOLIDATION,
SALE OF ASSETS OR OTHER REORGANIZATION. SUBJECT TO THE FORGOING, THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, AND LEGAL REPRESENTATIVES.


 


(C)                 AMENDMENT. THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY AN
INSTRUMENT IN WRITING EXECUTED BY EACH OF THE PARTIES HERETO.


 


(D)                 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF COLORADO, AND THE VENUE OF ANY ACTION OR PROCEEDING UNDER THIS
AGREEMENT SHALL TAKE PLACE IN THE CITY AND COUNTY OF DENVER, COLORADO.


 


(E)                 COUNTERPARTS. THIS INSTRUMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AS ORIGINAL.


 


(F)                  ENTIRE AGREEMENT. THIS AGREEMENT SUPERSEDES AND REPLACES
ALL PRIOR AGREEMENTS BETWEEN THE PARTIES RELATED TO THE EMPLOYMENT OF THE
EXECUTIVE BY THE COMPANY.


 


(G)                 ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD
THE OPPORTUNITY TO SEEK THE ADVICE OF COUNSEL RELATING TO THIS AGREEMENT PRIOR
TO EXECUTION OF THIS AGREEMENT.


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Corgenix Medical Corporation

 

Executive

 

 

 

 

 

 

By:

 

 

 

Name:

 

William H. Critchfield

Title:

 

 

 

--------------------------------------------------------------------------------